                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                )
UNITED STATES OF AMERICA                        )
                                                )
      v.                                        )   No. 14-CR-10363-RGS
                                                )
ALLA STEPANETS                                  )
                                                )
                    Defendants.                 )
                                                )


                     MOTION TO ALTER CONDITIONS OF RELEASE

        Defendant Alla Stepanets requests that this Court alter the conditions of her release, by

permitting (1) travel within the continental United States, and (2) contact with her fellow co-

defendants.

        In support, Ms. Stepanets states that, although there is some arguable rationale for

preventing contact between co-defendants pre-trial, in order to reduce the risk of collusion,1 now

that the trial is over, that risk is entirely removed. Furthermore, to the extent the no-contact rule

is intended to prevent future criminal activities, on the facts of this case, there is no plausible

scenario in which such activities are conceivable. The co-defendants are no longer employed

together, and there is no hint that any alleged criminal activity has ever occurred outside of their

employment at NECC. Furthermore, the jury found Ms. Stepanets guilty of misdemeanors only.

        The prohibition on travel is also unnecessary at this juncture. Ms. Stepanets has

effectively been on probation, without incident, since December 17, 2014. She is well

established in the community, where she lives with her husband and two young children. She



        1
          Ms. Stepanets notes, however, that co-defendants who are detained pre-trial are often
held in the same unit, and able to communicate with each other regularly.
was never late to court throughout the two and a half months of trial. There is no risk of flight,

and no other reason to maintain the domestic travel ban.

       For the foregoing reasons, the motion should be allowed.

                                              ALLA V. STEPANETS
                                              By her attorneys,

                                              /s/ John H. Cunha, Jr.
                                              John H. Cunha, Jr.
                                              B.B.O. No. 108580
                                              Helen Holcomb
                                              B.B.O. No. 547538
                                              CUNHA & HOLCOMB, P.C.
                                              1 State Street, Suite 500
                                              Boston, MA 02109
                                              (617) 523-4300
                                              cunha@cunhaholcomb.com
                                              holcomb@cunhaholcomb.com

Date: December 31, 2018

                                 CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing pleading was filed on December 31, 2018 via the
ECF system, and was sent electronically on that date to the parties’ counsel of record.

                                               /s/ John H. Cunha Jr.
                                              John H. Cunha Jr.




                                                 2
